Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohara et al. (DE 102019120130 A1; hereinafter “Gohara”).

In re Claim 1, Gohara discloses a device (figs. 1, 4, 5, 9), comprising:
a weight optimized stiffener 170 having a top surface, a bottom surface, an irregularly shaped outer periphery (figs. 4, 5) and an inner periphery forming an aperture (figs. 1, 4, 5, 9) through the top and bottom surfaces,
wherein the aperture is adapted to receive a portion (76, 78) of a substrate (20) coupled to the bottom surface of the stiffener by an adhesive (“Here, "indirect firm contact" refers to a 

In re Claim 3, Gohara discloses the device (figs. 1, 4, 5, 9) of claim 1, further comprising:
a substrate coupled to the bottom surface of the stiffener by an adhesive, a portion of the substrate (76, 78) protruding into the aperture of the stiffener.

In re Claim 11, Gohara discloses an assembly (figs. 1, 4, 5, 9), comprising:
a weight optimized stiffener 170 having a top surface, a bottom surface, an outer periphery (figs. 4, 5) and an inner periphery forming an aperture (figs. 1, 4, 5, 9) through the top and bottom surfaces; and
a substrate 20 coupled to the bottom surface of the stiffener by an adhesive (“Here, "indirect firm contact" refers to a condition in which the floor area 24 the ceiling tile 20 and the housing 40 by a brazing material, sealing material, adhesive or another element that is between the bottom surface 24 the ceiling tile 20 and the housing 40 is provided” in the DESCRIPTION OF EXEMPLARY EMBODIMENTS), a portion of the substrate (76, 78) protruding into the aperture of the stiffener.

In re Claims 4 and 13, Gohara discloses the device (figs. 1, 4, 5, 9) of claims 3 or 11, wherein the bottom surface of the stiffener 72 has at least one recess (e.g., recess at the end portions 171, 172) for receiving at least one protrusion on the substrate (substrate 20 protrude to the left and right).

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara as applied to claims 1, 11, respectively above and further in view of Chen et al. (US 20140252585 A1; hereinafter “Chen”)

In re Claims 2 and 12, Gohara discloses the device of claims 1 and 11 outlined above, but does not expressly disclose wherein the stiffener is formed of silicon carbide particles in an aluminum matrix.
In the same field of endeavor, Chen discloses a device wherein the stiffener is formed of silicon carbide particles in an aluminum matrix (figs. 1-4, ¶ 0019-0032).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Chen with Gohara in order to provide a low cost solution to cooling packaged .

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara as applied to claims 1, 11, respectively above and further in view of Kwon et al. (US 20190172767 A1; hereinafter “Kwon”).

In re Claims 6 and 15, Gohara does not expressly disclose the device further comprising:
a top plate coupled to the top surface of the stiffener; and
an O-ring for providing a seal between the stiffener and the top plate.

Kwon discloses a device (fig. 3) comprising:
a top plate 302 coupled to the top surface of the stiffener 301; and
an O-ring for providing a seal between the stiffener and the top plate (¶ 0029; (e.g., an O-ring formed by the magnets; “The secondary stiffener ring 302 can also include magnets (not shown) to provide an attachment force between the primary stiffener ring 301 and the secondary stiffener ring 302. The magnet can be spaced along the secondary stiffener ring 302 in between protrusions 308, and can provide a force for holding the primary stiffener ring 301 to the secondary stiffener ring 302, while the protrusions 308 can resist sheer movement between the primary stiffener ring 301 to the secondary stiffener ring 302 to resist warpage of the chip package during heating and/or cooling”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Kwon with Gohara in order to resist warpage of the chip package during heating and/or cooling (¶ 0029 of Kwon).


Allowable Subject Matter
Claims 7-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art of record, alone or in combination, does not expressly disclose claim limitation recited in the dependent claims 7-10 and 16-19.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893